McLEESE, Associate Judge:
After an evidentiary hearing, a magistrate judge found that K.M., who was twelve years old at the time, was a neglected child. More specifically, the magistrate judge found that KM.’s mother, appellant L.M., suffers from a delusional disorder of persecutory type, and that this mental illness has harmed KM.’s mental and emotional health. The finding of neglect was affirmed by the reviewing judge. On appeal to this court, L.M. argues that the evidence does not support the determination that K.M. is a neglected child. We agree with L.M. and therefore reverse.
I.
A.
The following evidence was adduced at the evidentiary hearing. In September 2010, the D.C. Child and Family Services Agency (“CFSA”) received a hotline report raising concerns about L.M.’s mental health. CFSA investigator Guillermo Cin-tron and CFSA social worker Meghan Snyder met with L.M. and K.M. in their home. Mr. Cintron explained D.C. law regarding child abuse and neglect to L.M., and reviewed the allegations against her. Mr. Cintron found L.M. to be “very calm” and “very organized.” L.M. showed Mr. Cintron around the apartment, and he determined that the home was clean, neat, and adequately stocked with food. L.M. denied the allegations against her, but Mr. Cintron remained concerned about her mental health in light of L.M.’s expressed concerns that a group of people were “following her and doing different things to her.” While Mr. Cintron spoke with L.M., Ms. Snyder interviewed K.M. in a separate room. After completing a home assessment and determining that the situation was safe for K.M., Mr. Cintron and Ms. Snyder left the home.
Approximately one week later, CFSA received another hotline report concerning K.M. Mr. Cintron immediately went to KM.’s school. After discussing the allegations with K.M., Mr. Cintron decided to remove K.M. from L.M.’s custody immediately and to place him in foster care.1 *227During the interview, KM. appeared fearful to Mr. Cintron. Unable to reach L.M. at home, Mr. Cintron left a letter at the front desk of L.M.’s building to inform her of KM.’s removal. Later that evening, Mr. Cintron received a very angry call, from L.M., during which L.M. expressed deep suspicion of Mr. Cintron. According to Mr. Cintron, L.M. called him a liar, accused him of being part of the group of people who were “out to get her,” and said that he was “part of the conspiracy” against her.
Ms. Esther Song was KM.’s social worker after he was placed in foster care. Ms. Song testified that, starting a month or so after KM. was placed in foster care, she observed KM. occasionally misbehaving at school and in the car when Ms. Song drove him places. On one occasion, when Ms. Song refused KM.’s request for a meal while they were driving to his foster home, he started throwing trash at her. During this same car trip, KM. tried unsuccessfully to open the car door at a stop light and get out of the car. When he was unable to do so, he punched Ms. Song’s arm while she was driving and said he was planning to punch her in the face. Ms. Song spoke with L.M. about KM.’s behavior in the car, but K.M. and L.M. both accused her of lying. On another day when Ms. Song was driving K.M. to a supervised visit with L.M., KM. began banging on the window after Ms. Song refused to put the window down. Ms. Song warned KM. that if he tried to damage the car or made her feel unsafe or uncomfortable, she would not be able to drive him places. K.M. said that she was not allowed to stop his visits, but Ms. Song explained that another social worker would have to transport him. When they arrived at their destination, K.M. told L.M. that Ms. Song was trying to prevent their visits, that Ms. Song was evil, and that Ms. Song was part of a North Korean invasion of America.
Two expert witnesses testified. First, psychiatrist Dr. Susan Theut testified as an expert in child, adolescent, and adult psychiatry. After interviewing L.M. as part of a court-ordered psychiatric evaluation, Dr. Theut provisionally diagnosed L.M. as suffering from “delusional disorder persecutory type.” Dr. Theut described this disorder as involving irrational and firmly fixed beliefs that one “is being harmed by others or other people mean to hurt [] or persecute [one].” During Dr. Theut’s interview with L.M., Dr. Theut observed that L.M. was “preoccupied with the fact that some people called the Smalls and the Tuckers have been following her ... [and] that they mean to hurt her, that they have gone through her belongings, stolen things from her.” L.M. told Dr. Theut that the Smalls and the Tuckers had pursued her in Georgia, Maryland, and now in Washington D.C., and had been out to get her since at least 1998. L.M. also told Dr. Theut that K.M. was taken away from her by CFSA because she had sued the United States government. Dr. Theut explained that her diagnosis was provisional because she had no “collateral information” to support her diagnosis. In particular, Dr. Theut lacked L.M.’s prior medical or psychiatric records, other information about L.M.’s medical history, and information from persons close to L.M. in the last ten years. Nevertheless, based on Dr. Theut’s interview with L.M., Dr. Theut “felt [L.M.] really does have delusional disorder persecutory type.”
Dr. Theut opined that a person with delusional disorder who did not obtain treatment would have an “extremely poor” ability to independently parent children. Dr. Theut explained that: (1) “there’s always a concern about ... the behavior that can be driven by the delusions;” (2) *228persons with delusional disorder are “always questioning other people’s motives;” and (8) “children raised around people who have a delusional disorder become very scared and frightened ... [and] often don’t know who[m] to trust.” When asked what effect a parent’s persecutory-type delusions would or could have on a child, Dr. Theut stated that the child “could” become fearful of other people, and that the child “could end up with ... a shared delusional disorder,” where the child shares the parent’s delusional beliefs and starts exhibiting the same kind of paranoid behavior. Dr. Theut further testified that there would be concerns about the child’s ability to trust others, such as teachers, and whether the child could differentiate between delusions and reality. Dr. Theut stated that she thought reunification of K.M. with L.M. would be “very problematic” if L.M. did not seek treatment for her disorder. Dr. Theut noted that she had discussed treatment options with L.M., but that L.M. did not believe she needed treatment.
Dr. Theut acknowledged that it is possible for a person to suffer from a mental illness and adequately parent a child, and explained that the person’s parenting ability would depend on the nature, extent, and severity of the mental illness. Dr. Theut also acknowledged that persons with delusional disorder can be “very functional except when the delusions intrude,” and that such persons “can present sometimes in a normal way.” Finally, Dr. Theut acknowledged that L.M. was cooperative during their interview and that Dr. Theut personally did not observe any impulsive behavior by L.M.
Psychologist Dr. Seth King testified as an expert in adult and child psychology and psychological assessments. Dr. King also conducted a court-ordered clinical interview with L.M., which resulted in a provisional diagnosis of delusional disorder of persecutory type. Dr. King testified that although L.M. was “well-groomed,” “well-spoken,” and “intelligent,” she also spoke in a “tangential manner” and provided a great deal of extraneous information during their interview, which required Dr. King to frequently redirect her to the topics he asked her about. L.M. described in great detail how the Smalls and Tuckers had conspired against her for decades. L.M. told Dr. King that these individuals “were always working against her, trying to get her and her children.” Dr. King explained that his diagnosis was provisional because he lacked corroborating information. Specifically, Dr. King said that it would have been helpful to have information from individuals who had known L.M. throughout her life, and Dr. King recommended that L.M. meet regularly with someone who could assess her over a length of time. Dr. King concluded that L.M. was in denial about her mental-health condition, and that L.M. whole-heartedly believed in her conspiracy theories, which made it unlikely that she would seek treatment for her disorder.
Dr. King opined, to a reasonable degree of clinical certainty, that if L.M. does not seek treatment, her disorder “will have a negative impact on her ability to appropriately and effectively parent K.[M.]” Dr. King stated that parents with delusional disorder “would be ... impair[ed] in ability to parent a child in that the lack of insight [and] poor judgment could affect decision-making.” Dr. King further explained that preoccupation with delusions “could interfere with [L.M.’s] ability to focus on the needs of the child .... [and] could interfere with [L.M.’s] ability to work eollaboratively with others such as school personnel.” Dr. King also testified that a parent suffering from delusional disorder could be “modeling” this behavior for a child, meaning that the child “could *229adopt that way of thinking, that way of being distrustful.” Dr. King further testified that having a delusional parent “could be frightening” or “confusing” for the child, and that the child “could ... start believing that there are other people to talk to that are actually not there ... [or] could eventually believe that the parent does have problems with reality ... which could impact that child’s ability to respect that parent or ... that parent’s authority.” When asked whether there are “any potential long-lasting effects” on a child parented by an individual with delusional disorder, Dr. King responded that “[t]here could be various outcomes based on a parent exercising poor judgment, poor decision-making, not providing effective parenting, [and] not being able to focus on the needs of the child.” Dr. King further indicated that these parental deficiencies “could lead to a host of problems such as the child being neglected in some way educationally ...[,] adopting some of these thought processes ...[,] not following directions, having a lack of structure [or] a lack of supervision.... [, or having] difficulty forming appropriate relationships ... or understanding the societal expectations of relationships.”
Dr. King acknowledged that individuals with delusional disorder are able to function in various areas of their lives that are not related to the object of the delusion. L.M. was cooperative during her interview with Dr. King, and Dr. King did not observe any impulsive behavior on her part. Dr. King also acknowledged that there are studies showing a low rate of violence among individuals with delusional disorder. Dr. King’s primary concern about L.M. was not that she would engage in violence, but rather was with her “decision-making, judgment, [and] things that could lead to neglect.” Dr. King believed K.M. was at an age where his mother’s delusional disorder ' “would have an impact on him.”
Three witnesses testified on behalf of L.M. at the evidentiary hearing: her father E.M., her adult son D.G., and family friend Ms. Warlene Smith. E.M. spoke with and saw K.M. and L.M. regularly after they moved to the area and before K.M.’s removal. E.M. described the relationship between K.M. and L.M. as “normal,” noting that K.M. and L.M. “got along pretty well.” L.M. corrected K.M. verbally and did not do anything “out of the ordinary” to discipline K.M. L.M. had told E.M. about her belief that people were harassing her. E.M. did not know any of the people that L.M. had told him about, and he had advised her to get some kind of help to deal with the problem. L.M.’s son D.G. frequently spoke with K.M. on the phone. D.G. observed that K.M. seemed well cared for and appeared to be attending school regularly. K.M. never expressed a fear of L.M. to D.G. and never complained about physical discipline by L.M. Finally, Ms. Smith spoke frequently with L.M. on the phone, and K.M. visited her home once with L.M. During that visit, K.M. looked “good,” “clean,” and “healthy,” and L.M. was “very protective” of K.M. and corrected him verbally when needed.2
The magistrate judge generally credited the testimony of all the witnesses, but determined that L.M.’s witnesses offered little information regarding the allegations of neglect. The magistrate judge also noted that L.M.’s love for K.M. and desire to provide proper care for him were evident. *230The magistrate judge found by a preponderance of the evidence that KM. was a neglected child. She based her findings on the mental-health experts’ testimony that L.M. suffered from a delusional disorder and on the social workers’ testimony regarding L.M.’s behavior, which the magistrate judge viewed as consistent with the experts’ opinions. The magistrate judge also relied on the experts’ opinions regarding L.M.’s parenting abilities and the effects that L.M.’s delusions could have on K.M. In particular, the magistrate judge identified KM.’s aggressive and disruptive behavior with his social worker and at school as confirming the experts’ prediction that exposure to L.M.’s delusional disorder would cause K.M. to adopt L.M.’s “maladaptive and paranoid beliefs and behaviors.”
L.M. filed a motion seeking judicial review of the magistrate judge’s order. The reviewing judge affirmed.3
II.
The District bore the burden of proving by a preponderance of the evidence that K.M. was a neglected child within the meaning of D.C.Code § 16-2301 (2001-2012). See, e.g., In re E.H., 718 A.2d 162, 168 (D.C.1998). The scope of our review is circumscribed by D.C.Code § 17-305(a) (2001), which provides that a judgment “may not be set aside except for errors of law unless it appears that the judgment is plainly wrong or without evidence to support it.” In re E.H., 718 A.2d at 168 (quoting D.C.Code § 17-305(a)). In assessing the sufficiency of the evidence, we must “consider the evidence in the light most favorable to the government, giving full play to the right of the judge, as trier of fact, to determine credibility, weigh the evidence, and draw reasonable inferences.” In re A.H., 842 A.2d 674, 684 (D.C.2004) (internal quotation marks omitted).
This is a very unusual neglect case. There was no evidence of parental abuse or mistreatment, nor was there any evidence that L.M. had ever acted violently or threatened to do so. The District’s witnesses testified that the family home was clean, neat, and well supplied with food. The magistrate judge credited testimony from family members that K.M. was well cared for, that K.M. was clean and healthy, and that L.M. was protective of K.M. and corrected K.M. appropriately. The evidence thus indicated that L.M. sufficiently met KM.’s physical and material needs, and the magistrate judge specifically found that L.M. had not physically endangered K.M. Further, no expert testified that K.M. had in fact suffered any emotional or psychological injury as a result of his mother’s illness. In nevertheless finding neglect, the magistrate judge concluded (1) K.M. was already suffering emotional and mental injury as a result of his mother’s illness; and (2) in any event K.M. was at risk to suffer such injury in the future. We do not view the record as sufficient to support either basis for the finding of neglect.
III.
A child is neglected within the meaning of D.C.Code § 16-2301(9)(A)(ii) if *231the child is “without proper parental care or control, subsistence, education as required by law, or other care or control necessary for his or her physical, mental, or emotional health, and the deprivation is not due to the lack of financial means of his or her parent.” No finding of parental fault is required to establish neglect. In re N.P., 882 A.2d 241, 250 (D.C.2005). The “relevant focus for the court ... is the [child’s] condition, not the [mother’s] culpability.” In re E.H., 718 A.2d at 169 (internal quotation marks omitted; brackets in original). A child is neglected within the meaning of D.C.Code § 16-2301(9) (A) (iii) if the child’s parent is “unable to discharge his or her responsibilities to and for the child because of ... mental incapacity.” Proof of mental incapacity alone is not sufficient; the government is required to “demonstrate the existence of a nexus between a parent’s [ ] mental incapacity and an inability to provide proper parental care.” In re N.P., 882 A.2d at 251 (internal quotation marks omitted). In this case, the District’s theory of neglect was essentially the same under both provisions: L.M.’s delusional disorder rendered L.M. unable to provide proper parental care for and control over K.M. We conclude that the evidence introduced at the evidentiary hearing in this case was inadequate to support that theory.
A.
The magistrate judge based her finding of neglect on the conclusion that L.M.’s “modeling of paranoid and delusional beliefs and behaviors and [KM.’s] adoption of these beliefs and behaviors, shows clearly that [L.M.’s] mental illness impairs her ability to discharge her parental responsibilities ... and has had an adverse impact on [KM.]” Similarly, District argues on appeal that, “because of her mental illness, L.M. was raising K.M. in an environment that endangered his emotional and mental wellbeing.” We therefore focus our inquiry on whether there is sufficient evidence in the record that, as a result of his mother’s mental illness, KM.’s emotional and mental health either had been harmed or was threatened with harm, to a degree permitting a finding of neglect.
B.
The evidence does not support a conclusion that K.M. had already suffered mental or emotional harm as a result of exposure to L.M.’s delusional disorder. There was no evidence that an expert examined KM. and found such harm to have occurred. Further, KM. never testified, and the magistrate judge’s neglect finding thus did not reflect her own observations of or interactions with K.M. In finding that K.M. had already suffered mental or emotional harm, the magistrate judge relied heavily on the testimony of KM.’s social worker regarding KM.’s behavior after KM. was removed from his mother’s care, viewing that behavior as evidence that K.M. was emulating his mother’s delusions. Specifically, the magistrate judge stated that K.M. was “suspicious of school staff and of his social worker” and was engaging in “dangerous, hostile, and aggressive behavior that impairfed] his functioning at school and caus[ed] him to engage in dangerous behavior like hitting his social worker ... and accusing her of lying.” The District additionally relies on the evidence that K.M. called Ms. Song “evil” and “part of a North Korean invasion.”
We find this evidence inadequate to support a finding that K.M. had actually suffered mental or emotional injury as a result of his mother’s illness. First, although Ms. Song testified that K.M. had in a few instances engaged in aggressive behavior, no evidence tied that behavior to *232L.M.’s mental disorder. There was no evidence that L.M. ever engaged in aggressive or impulsive behavior, and Dr. King testified that people with delusional disorder are not typically violent. Further, the instances of aggressive behavior occurred a month or more after KM.’s removal. It seems counterintuitive to attribute such behavior to the delayed influence of exposure to his mother’s illness. If one were inclined to speculate about the causes of that behavior, it would seem more natural to speculate that the behavior might have reflected KM.’s anger or hostility at being removed from what the magistrate judge found was a loving relationship with his mother. See generally, e.g., In re Sabrina P., 2003 WL 360947, *1 (Cal.Ct.App. Feb. 19, 2003) (“When the children were first placed in foster care, Sabrina was very upset at being separated from her parents and had a difficult time adjusting....”); C. Huntington, Familial Norms and Normality, 59 Emory L.J. 1103, 1121 & n. 79 (2010) (“the experience of being removed from the home, even temporarily, can be deeply traumatizing”; citing social-science literature); M. Beyer, Too Little, Too Late: Designing Family Support to Succeed, 22 N.Y.U. Rev. L. & Soc. Change 311, 332-33 & n. 49 (1996) (both parents and children experience anger as result of separation; citing social-science literature).4 In any event, the absence of any evidence tying the few instances of aggressive behavior to L.M.’s mental illness leaves us unable to uphold the magistrate judge’s finding of neglect on this basis.
Second, the evidence also cannot reasonably sustain an inference that K.M. was adopting his mother’s delusional beliefs or had otherwise been emotionally or mentally injured by exposure to his mother’s illness. There was no evidence at all supporting the magistrate judge’s finding that K.M. had expressed suspicion of the staff at his school. Ms. Song did describe two incidents where K.M. may have expressed a “suspicion” of her, calling Ms. Song evil and accusing her of lying and being part of a North Korean invasion. Here too, both incidents occurred well after K.M. had been removed from his mother’s care, at a time when it would be entirely natural for K.M. to be hostile to or suspicious of Ms. Song. Moreover, although the experts testified generally that children “could” model their parents’ delusions, no witness testified that there was a connection between either of those two incidents and KM.’s illness. Nor does either incident show an obvious connection to that illness. It is quite natural for a child accused of wrongdoing to respond by denying the accusation as a lie, and a single instance of such conduct hardly suggests incipient delusion or any other mental or emotional injury. The reference to a North Korean invasion gives us slightly more pause. If one were to infer that K.M. actually believed that Ms. Song was part of a North Korean invasion, that might reflect delusional thinking. The remark was a passing one, however, made in anger and quite naturally interpreted as a figurative slur rather than a reflection of an actual delusion. At least in the absence of expert testimony shedding more specific light on the point, we cannot find this isolated remark an adequate basis for a conclusion that K.M. was already suffering mental or emotional injury as result of his exposure to his *233mother’s illness. Cf. In re A.H., 842 A.2d at 684-85 (“A snapshot may be vivid and evocative, and sometimes it may suffice, but usually it is an unsatisfactory basis on which to make the important judgments required in a neglect proceeding.”).
Our conclusion that the evidence in this case was insufficient to establish that K.M. had suffered actual harm finds support in this court’s prior neglect cases. Such cases necessarily turn on their particular circumstances, but this case is much closer to those in which the court has found the evidence insufficient than to any case in which the court has found the evidence sufficient. Compare In re L.H., 925 A.2d 579, 582-85 (D.C.2007) (reversing finding of neglect for insufficient evidence; trial judge’s inference that mother’s mental-health condition rendered her unable to provide proper parental care and control rested on “too much speculation to support a finding of neglect,” where judge heard no medical testimony to support that inference, but rather based inference primarily on one instance of mother slapping child and throwing child to the ground and on mother’s previous mental-health problems, and where there was evidence that mother adequately provided for children’s physical needs), and In re Am. V., 888 A.2d 493, 499 (D.C.2003) (vacating adjudication of neglect based on drug addiction for insufficient evidence; concluding that although there was “some indication” that mother’s drug problems may have contributed to neglect, evidence was insufficient to support finding, by preponderance of evidence, of “causal relationship between [the mother’s] drug problem and the children’s neglect”), with In re B.L., 824 A.2d 954, 956 (D.C.2003) (concluding that evidence was sufficient to demonstrate that mother’s alcoholism rendered her unable to provide parental care for child, where mother was verbally abusive to child when intoxicated, mother and child engaged in physical confrontations over her drinking, and child was “embarrassed, frightened, and withdrawn”), and In re E.H., 718 A.2d at 170-71 (finding sufficient evidence of neglect where mother suffering from delusional disorder of persecutory type allowed delusional fears of toxic fumes to “dominate” two-year-old child’s life; mother had been hospitalized for mental illness, slept with child on sixth-floor balcony, took child to emergency room for unnecessary testing on numerous occasions, kept windows of apartment open in all weather, kept dishes and food in living room, isolated herself and child from friends and family due to suspicions, and appeared incapable of dealing with child’s special needs).
C.
A finding of neglect does not require actual harm to the child; such a finding can rest on a risk of physical or emotional injury that has not yet occurred. See In re A.H., 842 A.2d at 685. A finding of neglect, however, cannot be established simply because there is a bare possibility of future harm, no matter how insubstantial the risk or the possible harm. We think that the requisite showing was well expressed in In re AH., 842 A.2d at 686, which upheld a finding of neglect based on a “substantial risk of serious harm.” See also In re A.H., 842 A.2d at 685 (“intervention may be justified by danger to the physical or emotional health of a child, or the significant threat thereto”) (internal quotation marks omitted). In this case, we find the evidence of risk of future harm presented to the magistrate judge insufficient.
The magistrate judge relied almost exclusively on the testimony of the government’s expert witnesses — Dr. Theut and Dr. King — to conclude that there was a risk that K.M. would suffer emotional and *234mental injury. The magistrate judge described the experts as having testified that a person with untreated delusional disorder “would have impaired parenting abilities” and “that the child would likely emulate the parent’s delusions, and might adopt the delusions as the child’s own beliefs.” The District further contends that the experts testified that continued exposure to L.M.’s mental illness posed a “serious risk” that K.M. would exhibit “similar paranoid behavior, distrust, fear and be-com[e] unable to distinguish between reality and ... delusions.”
In fact, the experts provided largely conditional testimony regarding what “could” happen to “a child” (not K.M. specifically) of “a parent” (not L.M. specifically) suffering from a delusional disorder. Although Dr. Theut and Dr. King identified numerous specific harms that “could” result from being exposed to a parent with delusional disorder, they generally said nothing about how likely it actually was that such harms would befall either such children generally or K.M. in particular. Testimony that something “could” happen, however, is not sufficient to establish that it likely will, but rather instead at most establishes that it possibly might happen. See, e.g., Bradshaw v. Iowa Methodist Hosp., 251 Iowa 375, 101 N.W.2d 167, 170 (1960) (testimony regarding what “could” be indicates “only a possibility, rather than [a] probability”); Ulmer v. Ackerman, 87 Ohio App.3d 137, 621 N.E.2d 1315, 1319 (1993) (noting general rule that “speculative words or words of mere possibility such as could are insufficient to establish probability”).
In almost every instance in which either expert offered a more definite opinion about the probability or likelihood of harm, the harm was described in broad and vague terms. Specifically, Dr. Theut opined that without treatment L.M.’s ability to parent K.M. is “very poor,” and Dr. King opined that without treatment L.M.’s condition “will have a negative impact on her ability to appropriately and effectively parent K.[M.]” The only testimony that both identified a specific adverse impact and was expressed in terms indicating a likelihood of occurrence was Dr. Theut’s testimony that children raised around people with delusional order become very scared and frightened and often do not know whom to trust. We have no doubt that having a parent with a mental illness could be frightening at times, just as it surely could be frightening to have a parent suffering from a grave physical condition. Under our law, however, the mere fact that a parent has a mental illness does not by itself suffice to support a finding of neglect. In re E.H., 718 A.2d at 169. It follows that, without more, a child’s natural fear of such conditions would not normally be an adequate basis for a finding of neglect. And without some further evidence about gravity and more concrete implications, Dr. Theut’s generalized reference to trust issues does not suffice to support a finding of neglect.
We conclude that the expert testimony in this case, which consisted almost entirely of speculation about what “could” happen and general statements of concern about the parenting abilities of persons with delusional disorders, did not suffice to establish the substantial risk of serious injury necessary to support a finding of neglect based solely on a risk of future harm.5 Although this court does not ap*235pear to have squarely addressed a case in which a finding of neglect was based solely on threatened emotional or mental harm to the child, we do take guidance from our cases addressing the threat of physical harm. Here too, this case seems far more comparable to those in which the evidence was deemed insufficient than to those in which the evidence was deemed sufficient. Compare, e.g., In re A.B., 999 A.2d 36, 44-48 (D.C.2010) (reversing finding of neglect as to siblings of abused child, who themselves had been subjected to “excessive corporal punishment,” explaining that “finding of imminent danger [of being abused] does not necessarily follow from the fact that a sibling has been abused”) (brackets in original) with, e.g., In re A.H., 842 A.2d at 682, 686 (upholding finding of neglect based on “substantial risks of serious harm,” where, for extended period, home was filled with human fecal matter, roaches, rotting food, and other garbage, and gas oven was left on with door open, while children played nearby). Further, courts in other jurisdictions have reversed adjudications of neglect in circumstances comparable to those of this case. See, e.g., In re M.R.F., 246 Or.App. 302, 266 P.3d 116, 122-23 (2011) (reversing trial court’s finding of child endangerment based on potential emotional harm resulting from exposure to mother’s substance abuse, noting “Undoubtedly, mother’s substance abuse problems have had, and will continue to have, an effect on ... the children .... [Their] circumstances are less than ideal, but they are not inherently or necessarily more harmful or dangerous than other circumstances that would, by no stretch of the imagination, justify state intervention into the parent-child relationship.”) (internal quotation marks and brackets omitted); S.S. v. Department of Children Families, 81 So.3d 618, 621-24 (Fla.Dist.Ct.App.2012) (reversing trial court’s adjudication that children were at risk of imminent abuse and neglect based on, among other things, mother’s psychological instability, where there was no testimony that children were poorly cared for or suffered any harm and no testimony establishing likelihood that mother’s psychological issues would “substantially impair ... [children’s] physical, mental, or emotional health”) (brackets in original); In re David M., 134 Cal.App.4th 822, 829-30, 36 Cal.Rptr.3d 411 (2005) (reversing trial court’s order declaring children neglected based on, among other things, mother’s substance-abuse problem and both parents’ mental-health issues; noting “The record ... lacks any evidence of a specific, defined risk of harm to either [child] resulting from mother’s or father’s mental illness, or mother’s substance abuse. Certainly, it is possible to identify many possible harms that could come to pass. But without more evidence than was presented in this case, such harms are merely speculative.”).6
IV.
Important and opposing interests are at stake in neglect proceedings. On the one hand, “in reviewing the evidence, we ... must keep in mind that the neglect *236statute is a remedial enactment designed to protect the welfare of neglected and abused children, and it must be liberally-construed to achieve that end.” In re P.B., 54 A.3d 660, 665 (D.C.2012) (internal quotation marks and brackets omitted). On the other hand,
[T]he question whether the state should interpose itself into the relationship between a parent and child is a sensitive one. The primary role ' of the parents in the upbringing of their children is now established beyond debate as an enduring American tradition. Although we view the welfare of the child as paramount[,] the child’s best interest is presumptively served by being with a parent, provided that the parent is not abusive or otherwise unfit. State intervention in the lives of families does not come without cost to the child. As one commentator has observed, “there is substantial evidence that, except in cases involving very seriously harmed children, we are unable to improve a child’s situation through coercive state intervention. In fact, under current practice, coercive intervention frequently results in placing a child in a more detrimental situation than he would be in without intervention.”
In re G.H., 797 A.2d 679, 685 (D.C.2002) (quoting Michael Wald, State Intervention on Behalf of “Neglected” Children: A Search for Realistic Standards, 27 Stan. L.Rev. 985, 993 (1975)) (internal citations, brackets, and other internal quotation marks omitted).
Keeping in mind these competing considerations, we are unable to uphold an adjudication of neglect that rests so heavily on generalized predictions that a parent’s condition “could” interfere with parenting or adversely affect a child’s mental or emotional health to unspecified degree. There are many circumstances in which a child’s mental or emotional health “could” be adversely affected to some degree by a parent’s condition or situation — including divorce, mental-health problems, and substance-abuse problems. See, e.g., Janet R. Johnson, High-Conflict Divorce, 4 Children and Divorce 165, 165 (1994) (“[C]hil-dren of high-conflict divorce ... are two to four times more likely to be clinically disturbed in emotions and behavior compared with national norms.”); Janice L. Cooper et al., Nat’l Center for Children in Poverty, Socio-emotional Development in Early Childhood, Aug. 2009, at 4 (“Specific family and environmental factors can make a child more vulnerable to social, emotional and behavioral problems.... [R]isk factors [including] substance use [and] mental health conditions ... may contribute to behavioral problems among young children as early as age 3.Young children with these family risk factors have been found to be two to three times more likely to experience problems with aggression ... [,] anxiety and depression ... [,] and hyperactivity.”). Moreover, such circumstances are unfortunately widespread. See, e.g., U.S. Dep’t of Health Human Servs., Nat’l Ctr. for Health Statistics, Cohabitation, Marriage, Divorce, and Remarriage in the United States, July 2002, at 17 (“After 10 years, one-third of first marriages have disrupted [due to either separation or divorce].”); Ronald C. Kes-sler et al., 62(6) Arch. Gen. Psychiatry 617, 617 (2005) (concluding that 26.2 percent of adults suffer from diagnosable mental disorder); U.S. Dep’t of Health Human Servs., Nat’l Inst, on Drug Abuse, Drug Facts: Nationwide Trends, Dec. 2012, at 3 (“In 2011, an estimated 21.6 million Americans (8.4 percent) needed treatment for a problem related to drugs or alcohol....”). Our neglect statute cannot reasonably be understood to permit the removal of children based on the existence of such circumstances alone, in the absence of con*237crete evidence of harm or substantial risk of serious harm.7
In sum, we conclude that the evidence presented at the evidentiary hearing in this ease was not sufficient to support a finding of neglect. The adjudication of neglect is therefore

Reversed.

Dissenting opinion by Senior Judge BELSON.

. Mr. Cintron testified that K.M. stated during the interview that his mother had threatened to hurt him, that he was afraid to go home, and that his mother was mumbling and telling him to be quiet even when he was not speaking. Evidence about these statements was admitted solely to explain CFSA’s actions, not for the truth of what was said or for any other purpose. No evidence was introduced at the evidentiary hearing that L.M. in fact ever threatened K.M. Thus, the testimony about K.M.’s statements during this interview cannot be treated as substantive evidence either that K.M. had claimed that his mother had threatened him or that in fact she had done so.
The dissenting opinion acknowledges that Mr. Cintron’s testimony was not admissible to prove that K.M.'s mother had ever threatened K.M., but expresses the view that Mr. Cin-tron’s testimony should properly have been admitted as evidence of K.M.’s state of mind towards his mother. Infra at 238-39 n. 2, 242 n. 7. Neither before the reviewing judge nor in this court, however, did the District raise the contention that the magistrate judge erred in limiting the use to which Mr. Cin-tron’s testimony could be put. In the absence of such a contention, we decline to decide the unbriefed question whether Mr. Cintron's testimony should have been admitted for broader purposes. We agree with the dissenting opinion to this extent, however: if the District of Columbia were to file a new neglect petition and were to seek to introduce testimony from Mr. Cintron, the magistrate judge should be free to consider whether Mr. Cintron’s testimony about K.M.’s statements could properly be admitted for purposes beyond showing the effect of those statements on CFSA’s actions, such as shedding light on K.M.’s state of mind towards his mother.


. L.M. initially sought to call K.M. as a witness on her behalf. After hearing testimony from Dr. Theut that testifying would likely cause harm to K.M., the magistrate judge determined that K.M. could not testify, but could submit a letter to the court, if he desired. K.M. did not submit a letter to the court.


. In affirming, the reviewing judge relied upon, among other things, the neglect complaint referral form, K.M.’s school attendance record, and K.M.’s report card. L.M. contends, and the District does not dispute, that the reviewing judge erred by relying on these documents, which were never admitted into evidence or considered by the magistrate judge. Accepting the District’s implicit concession, we assess the sufficiency of the evidence based solely on the materials admitted into evidence before the magistrate judge. Although some of the additional information considered by the reviewing judge could have been quite relevant to the issue of neglect, we must decide the sufficiency of the evidence based on what was actually introduced during the evidentiary hearing.


. At a hearing held to determine whether K.M. would be permitted to testify during the neglect proceedings, the government elicited testimony from one of its experts, Dr. Theut, that K.M. was "sad and anxious” and "angry,” and "very much want[ed] to reunite with his mom." Dr. Theut further testified that "through his aggression and his behavior in school, [K.M. is] acting [those feelings] out, showing us how he feels.”


. To the extent that the District argues that a finding of neglect could rest on the fact that L.M., after K.M. was removed from her custody, treated social workers with suspicion and hostility and apparently did not understand the reasons for K.M.’s removal, we find this argument unconvincing. Having lost custody of her child, it is unsurprising that L.M. dis*235played anger towards the social workers. C. Huntington, supra, at 1121. L.M.’s actions in this regard do not suggest that her illness was dominating her life to the extent that K.M. was at risk of a significant and specific harm. Compare In re E.H., 718 A.2d at 170-71.


. Although we have at points in this opinion discussed the weight of various pieces of evidence in isolation, we understand that the sufficiency of the evidence must in the end be assessed in light of the evidence taken as a whole, viewed in the light most favorable to the magistrate judge’s findings. See, e.g., In re N.P., 882 A.2d at 247. It is in that light that we conclude that the evidence in this case was insufficient.


. The dissenting opinion contends that even if the evidence actually admitted at the hearing was insufficient to support a finding of neglect, this court should remand for further proceedings, to permit consideration of additional information that was available but was not admitted into evidence. Infra at 240-43. We decline to adopt such a course in this case, for two reasons. First, the parties have not asked us to do so and have not briefed the question whether on balance such a course would be prudent. We are particularly uncertain on that point given that there have been substantial subsequent developments in this case, including a recent order granting permanent guardianship to K.M.’s maternal grandmother. Second, as the dissent points out, infra at 243, if the District wished to do so, it could file a new neglect petition and seek to introduce whatever evidence it believed supported a finding of neglect. Finally, we express no opinion on the possible implications of our ruling today for the order granting permanent guardianship to K.M.’s maternal grandmother. We leave that potentially complex matter to the parties and the trial court in the first instance.